The judgment of the court was pronounced by
Rost, J.
The plaintiff, iu the capacity of curatrix of the vacant succession-of- Andrew Thompson, her husband, has instituted this action for the partition-of certain moveable effects, held'in common by the deceased and the defendant. The court below, upon due proof that the property could not be conveniently divided in kind, ordered a licitation for- cash. From that decree the defendant has appealed.
The grounds upon which he asks a-'reversal of the judgment, are untenable. Tho decree of- the court appointing the plaintiff curatrix, stands unreversed and unappealed from. We cannot enquire collaterally into its validity, or the correctness of the reasons which induced the decision of the judge. The' plaintiff administers the succession for the benefit of the creditors and heirs, whoever they be. If there are no debts, the heirs, if present or represented, may take possession of the succession at any time ; but until they do, it is her duty to administer it according to law; and the first aot of her administration-must be, the sale of the moveable effects belonging to the succession.

Judgment affirmed.